DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Specification

The disclosure is objected to because of the following informalities:
“US Patent Application 13/554,954” (paragraph 0023, lines 2-3) is now US Patent 8,618,254; “US Published Patent Application 2009/0180176” (paragraph 0023, lines 3-4) is now US Patent 7,957,066”; “US Published Patent Application 2007/0002465” (paragraph 0023, lines 5-6) is now US Patent 7,345,825”; “US Published Patent Application 2013/0114085” (paragraph 0023, line 11) is now US Patent 9,228,943”.
Appropriate correction is required.

	Drawings

The drawings are objected to because blocks “200”, “216”, “104”, “106”, “108”, “110” (Fig. 2), “300”, “316”, “318”, “104”, “106”, “108”, “110” (Fig. 3) are not labeled (see 37 CFR 1.83(a)).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “310”.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claims 11 and 24, the written description does not disclose in sufficient detail “adjust[ing] the recipe based on machine learning analysis”. Instead, paragraph 0013, lines 7-8, e.g., discloses “a feedback mechanism that stores and analyzes results from each run and applies them to a learning algorithm that serves as input to the run manager.”

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1, 14, and 27 recite an abstract idea of “determine rankings for a set of target parameters” (Mental Process), “determine run parameters based on the recipe” (Mental Process).
 Under prong 2, step 2A, the abstract idea is integrated into a practical application of the abstract idea “adjust the run parameters based on output data associated with performing the one or more measurements on the one or more samples”. Accordingly, the claims and their dependents are patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-10, 14, 17-23, and 27 are rejected under 35 U.S.C. 102 as being anticipated by Cantwell et al. (US 2017/0132352).

Regarding claims 1, 14, and 27, Cantwell et al. discloses a system and method (100) for analyzing one or more samples (Fig. 1; paragraph 0031, lines 1-4), comprising:
	a sample analysis sub-system (120) configured to perform one or more measurements on the one or more samples (paragraph 0031, lines 1-4);  and
	at least one controller (controller of 130) communicatively coupled to the sample analysis sub-system (120) (Fig. 1), the controller configured to:
		receive design of experiment (DoE) data (store DOE data, (paragraph 0008, lines 1-3) for performing the one or more measurements on the one or more samples (DOE data such as recipe parameters, paragraph 0020, lines 7-9, wafers from each experiment may then be measured at various locations and associated with their 

		determine rankings for a set of target parameters (paragraph 0053, lines 1-4);
		generate a recipe for performing the one or more measurements on the one or more samples based on the DoE data and the rankings for the set of target parameters (paragraph 0053, lines 5-12);
		determine run parameters based on the recipe (paragraph 0053, lines 29-32);
		perform the one or more measurements on the one or more samples, via the sample analysis sub-system (paragraph 0031, lines 1-4), according to the recipe (paragraph 0032, lines 1-3); and
		adjust the run parameters based on output data associated with performing the one or more measurements on the one or more samples (paragraph 0053, lines 29-32; 503, Fig. 5; paragraph 0082, lines 1-3). 

Regarding claim 14, Cantwell et al. further discloses 
		one or more processors (processor of 130); and
	at least one computer-readable medium (computer-readable medium pf 130) communicatively coupled to the one or more processors, the at least one computer-readable medium storing program instructions that, causes the one or more processors to execute (Fig. 1).


 
Regarding claims 5 and 18, Cantwell et al. discloses the external reference data comprises user-input reference data (paragraph 0063, lines 1-3). 
 
Regarding claims 6 and 19, Cantwell et al. discloses the run parameters include at least one of a target parameter (paragraph 0015, lines 1-4).
 
Regarding claims 6 and 19, while Cantwell et al. does not disclose the run parameters include at least one of an illumination parameter, an optical parameter, a spatial parameter, a scan sequence, or an actuation sequence, the limitations are optional since they are recited in the alternative form.

Regarding claims 7 and 20, Cantwell et al. discloses the output data includes at least one of a current measurement (116), a historical measurement (116). 
 
Regarding claims 7 and 20, while Cantwell et al. does not disclose the output data includes at least one of a current run parameter, or a historical run parameter, the limitations are optional since they are recited in the alternative form.


 
Regarding claims 9 and 22, Cantwell et al. discloses the controller is further configured to adjust the recipe for performing the one or more measurements on the one or more samples in either of an evaluation mode (502, 503, Fig. 5). 

Regarding claims 9 and 22, while Cantwell et al. does not disclose the controller is further configured to adjust the recipe for performing the one or more measurements on the one or more samples in either a hardware virtualization mode, the limitation is optional since it is recited in the alternative form.

Regarding claims 10 and 23, Cantwell et al. discloses the controller is configured to adjust the recipe based on at least one of an on-tool data processing algorithm (502, 503, Fig. 5). 

Regarding claims 10 and 23, while Cantwell et al. does not disclose the controller is configured to adjust the recipe based on at least one of an off-tool data processing algorithm, the limitation is optional since it is recited in the alternative form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cantwell et al. in view of Kwak et al. (US 2014/0340682).

Cantwell et al. discloses the claimed limitations as discussed above.

Regarding claims 2 and 15, Cantwell et al. does not disclose the at least one controller is further configured to perform one or more pre-recipe operations to tune the sample analysis sub-system.

Kwak et al. discloses at least one controller is configured to perform one or more pre-recipe operations to tune the sample analysis sub-system (paragraph 0131, lines 10-21) for the purpose of optimizing performance (paragraph 0131, lines 17-18).



Regarding claims 3 and 16, Cantwell et al. does not disclose the one or more pre-recipe operations include at least one of a tool parameter calibration procedure or a tool parameter calibration test. 

Kwak et al. discloses one or more pre-recipe operations include at least one of a tool parameter calibration procedure (paragraph 0131, lines 10-21). 

While Kwak et al. does not disclose one or more pre-recipe operations include at least one of a tool parameter calibration test, the limitation is optional since it is recited in the alternative form.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Cantwell et al. with a tool parameter calibration procedure as disclosed by Kwak et al. for the purpose of optimizing performance.
 
Claims 11-13 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cantwell et al. in view of Ohmori et al. (US 2019/0295827).

Cantwell et al. discloses the claimed limitations as discussed above.

Regarding claims 11 and 24, Cantwell et al. does not disclose the controller is further configured to adjust the recipe based on machine learning analysis. 

Ohmori et al. discloses a controller is configured to adjust the recipe based on machine learning analysis (paragraph 0008, lines 3-7). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Cantwell et al. with machine learning analysis as disclosed by Ohmori et al. for the purpose of adjusting a recipe of a tool.

Regarding claims 12 and 25, Cantwell et al. discloses the controller (controller of 130) is further configured to adjust the recipe based on external reference data (paragraph 0039, lines 14-16). 
 
Regarding claims 13 and 26, Cantwell et al. discloses the controller is configured to rank one or more recipe parameters of the recipe based on at least one of an on-tool ranking algorithm (paragraph 0053, lines 3-4). 

While Cantwell et al. does not disclose the controller is configured to rank one or more recipe parameters of the recipe based on at least one of an or an off-tool ranking algorithm. The limitation is optional since it is recited in the alternative form.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        August 12, 2021